DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 18 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokai et al. (U.S. Patent Publication No. 2009/0014410).
Regarding claim 1, in Figure 9(n), upside down, Yokai discloses a device comprising: a laminate structure comprising a first metal layer (2), a second metal layer (7), a third metal layer (8), and a first dielectric layer (3) that is arranged between and in contact with the first metal layer and the second metal layer, wherein the first metal layer is at a top surface of the laminate structure (with Figure 9(n) being upside down) 
Regarding claim 2, Yokai discloses wherein a sidewall of the fiducial is formed within the opening, and the sidewall comprises a portion of the first metal layer and a portion of the first dielectric layer (Figure 9(n)).
Regarding claim 3, Yokai discloses wherein the sidewall of the fiducial is devoid of the second metal layer (Figure 9(n)).
Regarding claim 4, Yokai discloses a metal coating on the laminate structure, the metal coating configured to extend into the opening to cover the sidewall of the fiducial (Figure 9(n)).
Regarding claim 5, Yokai discloses wherein the metal coating comprises an electromagnetic shield (Figure 9(n)).
Regarding claim 6, Yokai discloses wherein the metal coating comprises at least one of copper and nickel (Figure 9(n)).
Regarding claim 7, Yokai discloses wherein the fiducial comprises a surface of the third metal layer that is exposed by the opening (Figure 9(n)).
Regarding claim 8, Yokai discloses a metal coating on the laminate structure, the metal coating configured to extend into the opening to cover the surface of the third metal layer (Figure 9(n)).

Regarding claim 10, Yokai discloses wherein the solder mask opening is configured with a larger width across the laminate structure than a width of the fiducial across the laminate structure (Figure 9(n)).
Regarding claim 11, Yokai discloses a metal coating on the laminate structure, the metal coating configured to cover at least a portion of the solder mask and extend into the opening (Figure 9(n)).
Regarding claim 12, Yokai discloses a plurality of electronic modules on a surface of the laminate structure, wherein the fiducial comprises an alignment marker configured to indicate a location of a dicing line for singulation of the plurality of electronic modules (Figure 9(n)).
Regarding claim 13, Yokai discloses an electronic module on a surface of the laminate structure, wherein the fiducial comprises an alignment marker configured to indicate a mounting location of the electronic module (Figure 9(n)).
Regarding claim 14, in Figure 14(l), Yokai discloses a device comprising: a laminate structure comprising a plurality of metal layers (2, 8) that are arranged in an alternating configuration with a plurality of dielectric layers (19, 3); a fiducial (9, 10) defined by an opening in the laminate structure; and a metal coating (7) on the laminate structure that is configured on at least one surface of the laminate structure that is outside the opening (the vertical left surface of layer 8 that is on the left side of the hole 10, and the vertical right surface of layer 8 that is on the right side of the hole 10), on at 
Regarding claim 15, Yokai discloses wherein the opening extends through first and second metal layers of the plurality of metal layers and through at least one dielectric layer of the plurality of dielectric layers (Figure 14(l)).
Regarding claim 16, Yokai discloses wherein a surface of a third metal layer of the plurality of metal layers forms a bottom of the opening (Figure 14(l)).
Regarding claim 17, Yokai discloses wherein the at least one horizontal surface comprises the surface of the third metal layer that forms the bottom of the opening (Figure 14(l)).
Regarding claim 18, Yokai discloses wherein the metal coating comprises an electromagnetic shield (Figure 14(l)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847